Title: To George Washington from Edmund Randolph, 17 April 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia April 17. 1795.
          
          I am afraid, that there was some mistake in the newspapers, sent by Mrs Washington the day before yesterday, by omitting those of wednesday, and inclosing the morning prints of tuesday. I shall direct this to be rectified by the present mail.
          Major Butler, of South Carolina, and Mr Paine, of Vermont, yesterday acknowledged the summons to the senate, and say, that they shall obey it. Of Read, Bloodworth, & Mason, I have heard nothing.
          Mr Goodhue writes me, that the people in salem are highly exasperated against the New depredations of the British, and begs to know, whether the executive have taken any measures in the business. I shall inform him, that the steps, which he

suggests, have been adopted; and shall send him the copy of a circular letter, written to the governors, which I have now the honor of inclosing to you. It is founded upon a particular letter to the governor of Virginia, which Messrs Pickering and Bradford approved.
          In Brown’s paper of last night is a letter from one Codwise, under the New-York head; which looks, as if Mr Jay was not sparing in his communications of the treaty.
          This day has begun with the firing of seven cannon; and the flags of America, France and Holland are flying on Oellers’s hotel. I have heard no mention made of the invitation.
          Colo. Burr is here; and as soon as he came to town yesterday, he left his card at my house. Taking the visit on the ground of civility or business, I held it proper to invite him to dinner today; and I was surprized to find, that he did not intend to dine at the hotel. We shall be a small party; and probably I may see the direction of his present politics. I have the honor to be, Sir, with an affectionate attachment and highest respect yr mo. ob. serv.
          
            Edm: Randolph
          
        